Name: Council Regulation (EEC) No 1158/92 of 28 April 1992 opening for 1992, as an autonomous measure, a special import quota for high-quality, fresh, chilled or frozen beef and veal falling within CN codes 0201 and 0202 and for products falling within CN codes 0206 10 95 and 0206 29 91
 Type: Regulation
 Subject Matter: animal product;  foodstuff;  tariff policy
 Date Published: nan

 7. 5. 92 Official Journal of the European Communities No L 122/5 COUNCIL REGULATION (EEC) No 1158/92 of 28 April 1992 opening for 1992, as an autonomous measure, a special import quota for high-quality, fresh, chilled or frozen beef and veal falling within CN codes 0201 and 0202 and for products falling within CN codes 0206 10 95 and 0206 29 91 No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (2), THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Par ­ liament ('), Whereas given past imports of high-quality beef and the need to export beef producted in the Community, provi ­ sion should be made for the opening for 1992, as an auto ­ nomous measure, of a special Community import tariff quota for 1 1 430 tonnes, at a duty of 20 %, of high ­ quality fresh, chilled or frozen beef falling within N codes 0201 and 0202 as well as products falling within CN codes 0206 10 95 and 0206 29 91 ; wheres the Commu ­ nity beef market must be subject to overall organization and review ; Whereas equal and continuous access for all operators concerned in the Community to the said quota and the uninterrupted application of the rate laid down for that quota to all imports of the products concerned in all the Member States until the volume provided for is exhausted should in particular be ensured ; whereas, to this end, a system for utilizing the Community tariff quota, based on the presentation of a certificate of authenticity guarante ­ eing the type, provenance and origin of the products is required ; Whereas rules for the application of these provisions should be adopted in accordance with the procedure laid down in Article 27 of Council Regulation (EEC) HAS ADOPTED THIS REGULATION : Article 1 1 . A special tariff quota for high-quality, fresh, chilled or frozen beef and veal falling within CN codes 0201 and 0202 and for products falling within CN codes 0206 10 95 and 0206 29 91 is hereby opened for 1992. The total amount of this quota shall be 1 1 430 tonnes expressed in weight of the product. 2. The applicable duty for the quota referred to in paragraph 1 shall be fixed at 20 % . Article 2 In accordance with the procedure provided for under Article 27 of Regulation (EEC) No 805/68, the rules shall be laid down for the applicants of this Regulation, and in particular : (a) provisions guaranteeing the type, provenance and origin of the products ; (b) provisions relating to the recognition of the document enabling the guarantees provided for in point (a) to be ascertained. Article 3 This Regulation shall enter into force on the third day following of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 28 April 1992. For the Council The President Arlindo MARQUES CUNHA (2) OJ No L 148, 28 . 6. 1968, p. 24. Regulation as last amended by Regulation (EEC) No 1628/91 (OJ No L 150, 15. 6 . 1991 , p. 16). (') Opinion delivered on 10 April 1992 (not yet published in the Official Journal).